Case 2:20-cv-01719-MWF-AGR Document 14 Filed 04/30/20 Page 1 of 6 Page ID #:120


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-1719-MWF (AGRx)                 Date: April 30, 2020
  Title:   Inna Akobdzhanyan v. Volvo Car USA, LLC
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                              Court Reporter:
            Rita Sanchez                               Not Reported

            Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
            None Present                               None Present

  Proceedings (In Chambers): ORDER DENYING MOTION TO REMAND [8]

        Before the Court is Plaintiff Inna Akobdzhanyan’s Motion to Remand (the
  “Motion”), filed on March 17, 2020. (Docket No. 8). Defendant Volvo Car USA,
  LLC (“Volvo”) filed an Opposition on March 30, 2020. (Docket No. 9). Plaintiff filed
  a Reply on April 6, 2020. (Docket No. 10).

         The Motion was noticed to be heard on April 20, 2020. The Court read and
  considered the papers on the Motion and deemed the matter appropriate for decision
  without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
  therefore VACATED and removed from the Court’s calendar. Vacating the hearing is
  also supported by the COOP arising from the COVID-19 emergency.

        For the reasons discussed below, the Motion is DENIED. The Court has
  diversity jurisdiction over this action, and the Court also declines to order sanctions.

  I.    BACKGROUND

         On January 13, 2020, Plaintiff commenced this action in Los Angeles Superior
  Court. (Notice of Removal (“NoR”) ¶ 1 (Docket No. 1)). In the Complaint, Plaintiff
  asserts claims against Volvo for (1) violation of the Song Beverly Consumer Warranty
  Act; and (2) breach of implied warranties pursuant to the Song Beverly Act. (See
  generally Complaint (Docket No. 1-2)). Specifically, Plaintiff alleges that the 2018
  Volvo S90 she purchased, which was subject to certain warranties, was “defectively
  manufactured, designed, and/or assembled.” (Id. ¶¶ 6-9). The vehicle had a variety of
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-01719-MWF-AGR Document 14 Filed 04/30/20 Page 2 of 6 Page ID #:121


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-1719-MWF (AGRx)                 Date: April 30, 2020
  Title:   Inna Akobdzhanyan v. Volvo Car USA, LLC
  issues, and each time Plaintiff took the vehicle into an authorized repair facility to fix
  the issues. (Id. ¶¶ 11-14).

         Aside from Volvo, the Complaint only mentions one other entity by name:
  Rusnak Pasadena Volvo (“Rusnak”), the car dealership where Plaintiff purchased her
  vehicle. The Complaint mentions Rusnak two times; first, in reference to the fact that
  Plaintiff purchased her vehicle from Rusnak, and second, that Plaintiff told Rusnak that
  the vehicle was not fit for the purposes as it was ordinarily used. (Id. ¶¶ 7, 22).
  However, Rusnak is not a named defendant in this action.

        On February 21, 2020, Volvo removed this suit from state court to this Court.
  (See NoR).

  II.   LEGAL STANDARD

         Removal from state court to this Court is proper when diversity of citizenship
  exists among the parties and the amount in controversy exceeds $75,000. See 28
  U.S.C. §§ 1331, 1332(a).

        A defendant carries the “burden of establishing that removal is proper.”
  Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir.
  2009). Moreover, when the “complaint does not specify the amount sought as
  damages, the removing party must prove by a preponderance of the evidence that the
  amount in controversy meets” the $75,000 threshold. Guglielmino v. McKee Foods
  Corp., 506 F.3d 676, 683 (9th Cir. 2006). All the following can be used to show that
  the amount in controversy threshold has been met: (i) general damages; (ii) special
  damages; (iii) attorneys’ fees if recoverable; and punitive damages if recoverable.
  Conrad v. Hartford Accident & Indem. Co., 994 F. Supp. 1196, 1198 (N.D. Cal. 1998).

        Finally, if any doubt exists as to whether the removing party has the right to
  removal, the “case should be remanded to state court.” Matheson v. Progressive
  Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-01719-MWF-AGR Document 14 Filed 04/30/20 Page 3 of 6 Page ID #:122


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-1719-MWF (AGRx)                 Date: April 30, 2020
  Title:   Inna Akobdzhanyan v. Volvo Car USA, LLC
  III.   PRELIMINARY MATTERS

         A.    Meet and Confer

         Both parties accuse each other of failing to comply with Local Rule 7-3, which
  details the requirements of meeting and conferring prior to filing a motion. (Motion at
  4-5; Opposition at 7-8). Specifically, Plaintiff seeks sanctions because Volvo “was
  unable to substantiate its removal legally, factually, substantively, and procedurally,”
  while Volvo claims Plaintiff failed to comply with L.R. 7-3 because Plaintiff’s counsel
  simply kept repeating “the removal is deficient, defendant has the burden.” (Id.).

         The Court will not impose sanctions or deny the Motion on the basis of the
  parties’ alleged failures to comply with L.R. 7-3, considering the parties did have a call
  to discuss this Motion, at least in some capacity. However, the Court warns both
  parties to scrupulously comply with all applicable Local Rules going forward in this
  matter.

         B.    Evidentiary Objections

        After Volvo filed its Opposition, Plaintiff filed Evidentiary Objections and a
  Motion to Strike with respect to the evidence cited by Volvo in support of its
  Opposition. (Docket No. 11). Specifically, Plaintiff objects to the Declaration of
  Austin Henderson cited by Volvo in support of the NoR (“Henderson Declaration”).
  (Docket No. 1-1).

         None of Plaintiff’s objections are convincing, as many are garden variety
  evidentiary objections based on lack of foundation and improper conclusions. In ruling
  on the Motion, the Court relies only upon admissible evidence. To the extent the Court
  relies upon evidence to which Plaintiffs object, the objections are OVERRULED. To
  the extent the Court does not, the objections are DENIED as moot.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-01719-MWF-AGR Document 14 Filed 04/30/20 Page 4 of 6 Page ID #:123


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-1719-MWF (AGRx)                 Date: April 30, 2020
  Title:   Inna Akobdzhanyan v. Volvo Car USA, LLC
        C.     Request to Cross-Examine Declarant Austin Henderson

         After Volvo filed its Opposition, Plaintiff also filed a request to cross-examine
  Austin Henderson in response to his declaration (the “Request”). (Docket No. 12).
  Specifically, Plaintiff argues that cross-examination will reveal that Henderson, who is
  Volvo’s attorney, “is attempting to testify concerning facts about which he lacks
  personal knowledge, and that his claim to have personal knowledge of the alleged facts
  is untrue.” (Id. at 2).

         The Request is not well taken. Cross-examination of opposing counsel is an
  extremely drastic remedy which is not justified by the facts here, and is likely being
  used by Plaintiff as an intimidation tactic. Plaintiff’s counsel is warned that future
  frivolous requests will be dealt with as appropriate, including the possible imposition
  of sanctions. Accordingly, the Request is DENIED.

  IV.   DISCUSSION

         In the Motion, Plaintiff bases her argument on the existence of potential
  defendants who would defeat diversity. Specifically, Plaintiff argues that when the
  Complaint was filed, Plaintiff “did not know the true name of certain California-based
  automotive dealerships that serviced the vehicle, and thus they were named using the
  fictious names DOES 1 to 25.” (Motion at 1). Plaintiff claims that she “intended to
  amend the Complaint to name that California-based entity once Plaintiff learned its
  true legal name.” (Id.). Plaintiff faults Volvo for removing the action to this Court
  “even though it knows that adding the servicing dealership, as Plaintiff has intended
  would destroy diversity.” (Id. at 2).

         In its Opposition, Volvo argues that the Court has diversity jurisdiction over this
  action as there is complete diversity between the parties. First, Volvo, citing the
  Henderson Declaration, states that it is an LLC organized under the laws of Delaware
  with its principal place of business in New Jersey, while Plaintiff is a citizen of
  California. (Opposition at 8). Accordingly, there is diversity between the parties
  currently in the action. (Id.). As for the unnamed defendants, Volvo argues that

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-01719-MWF-AGR Document 14 Filed 04/30/20 Page 5 of 6 Page ID #:124


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-1719-MWF (AGRx)                 Date: April 30, 2020
  Title:   Inna Akobdzhanyan v. Volvo Car USA, LLC
  (i) none of those Defendants were served or named at the time of removal or in the
  Motion; and (ii) joining the alleged California servicing dealer would be a fraudulent
  joinder. (Id. at 13).

         The Court agrees with Volvo. As an initial matter, it is unnecessary for the
  Court to undertake a premature fraudulent joinder analysis in order to rule on this
  Motion; despite referencing certain entities that could become defendants in her
  Motion, Plaintiff has not named them to date, and has made no effort to do so.
  Accordingly, the Court will not consider the alleged citizenship of fictitious defendants
  in determining whether it has jurisdiction. See, e.g., Goldsmith v. CVS Pharmacy, Inc.,
  No. CV 20-00750-AB (JCX), 2020 WL 1650750, at *3 (C.D. Cal. Apr. 3, 2020)
  (Pursuant to the Judicial Improvements and Access to Justice Act, “[i]n determining
  whether a civil action is removable on the basis of the jurisdiction under section
  1332(a) of this title, the citizenship of defendants sued under fictitious names shall be
  disregarded.”) (citing 28 U.S.C. § 1441(b)(1); citing Soliman v. Philip Morris Inc., 311
  F.3d 966, 971 (9th Cir. 2002)).

         The Court determines that the requirements of 28 USC 1332(a) have been
  satisfied. First, there is complete diversity between the parties. Plaintiff concedes that
  she is domiciled in California. (Reply at 3). While Plaintiff argues that “[p]roof of
  domicile is not sufficient to establish citizenship,” that is wrong as a matter of law.
  (Reply at 3). See Amerault v. Intelcom Support Servs., Inc., 16 F. App’x 724, 725 (9th
  Cir. 2001) (“For purposes of diversity jurisdiction, a person is a citizen of his or her
  state of domicile, which is determined at the time the lawsuit is filed.”) Accordingly,
  Plaintiff is a citizen of California for the purposes of diversity jurisdiction.

        As for Volvo, the Henderson Declaration states that Volvo “is a limited liability
  company organized under the laws of the State of Delaware, with its principal place of
  business in the State of New Jersey.” (Henderson Declaration ¶ 4). This is confirmed
  by caselaw, which establishes that Volvo is not a California citizen for the purposes of
  diversity jurisdiction. See, e.g., Laurens v. Volvo Cars of N. Am., LLC, 868 F.3d 622,
  624 (7th Cir. 2017) (“Volvo Cars USA is a Delaware limited liability company
  controlled by Volvo Cars of North America (another Delaware LLC), which is itself
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-01719-MWF-AGR Document 14 Filed 04/30/20 Page 6 of 6 Page ID #:125


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 20-1719-MWF (AGRx)                 Date: April 30, 2020
  Title:   Inna Akobdzhanyan v. Volvo Car USA, LLC
  wholly owned by its Swedish parent (a publicly traded, share-based limited liability
  company, or AB, with its principal place of business in Gothenburg, Sweden).” While
  Plaintiff is correct that the Henderson Declaration by itself would be insufficient to
  establish Volvo’s citizenship – as it appears to assume the citizenship test for
  corporations applies here – Laurens demonstrates that the showing here is barely
  adequate.

         Second, the Court determines that the amount of controversy requirement has
  been satisfied. Plaintiff argues in her Reply that “[w]hile Defendant’s notice of
  removal and opposition brief includes an argument claiming that the amount in
  controversy in this case exceeds $75,000, Defendant has submitted no evidence to
  support the arguments that it makes.” (Reply at 3). The Court disagrees. In its NoR,
  Volvo points to the purchase price of the vehicle ($36,646.74), the fact that the
  Complaint seeks “three times general and special damages according to proof,”
  attorneys’ fees, civil penalties of “not less than two times the amount of actual
  damage,” and other “incidental and consequential damages according to proof.” (NoR
  ¶ 15) (citing Complaint ¶¶ 7, 20, 25, 26, Prayer for Relief). The Court agrees with
  Volvo that this is more than sufficient to meet the amount in controversy requirement.

        Therefore, the Court is satisfied that it has diversity jurisdiction over this action.
  But because the Court has a sua sponte duty to determine jurisdiction, Volvo must
  submit a declaration that describes the citizenship of every member of the LLC.

  V.    CONCLUSION

        For the foregoing reasons, the Motion is DENIED. However, Volvo is
  ORDERED to submit a declaration that describes the citizenship of every member of
  the LLC by May 15, 2020.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
